          Case 6:16-cv-00173-RP Document 676 Filed 07/03/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

JANE DOE 1, et al.,                                 §
                                                    §
        Plaintiffs,                                 §
                                                                 Civil Action No. 6:16-CV-00173-RP
                                                    §
v.                                                  §
                                                                                    Consolidated with
                                                    §
                                                                                      6:17-CV-228-RP
BAYLOR UNIVERSITY,                                  §
                                                                                      6:17-CV-236-RP
                                                    §
        Defendant.                                  §


      JOINT MOTION TO RESCHEDULE HEARING AND EXTEND BAYLOR’S
                     DEADLINE TO FILE ADVISORY


        The Court’s July 1, 2019 Order (Dkt. 674) directed the parties to confer regarding Baylor’s

objections, make efforts to narrow the disputes, and for Baylor to file a short advisory with the

Court by July 14, 2019 at 5:00 p.m. CST listing which objections are not moot and require Court

intervention. Dkt. 674 at 6-7. The Court also set an in-person hearing on July 16, 2019 at 9:30 a.m.

CST. Id. at 7.

        Due to a previously planned and paid for vacation and a medical procedure, Baylor’s counsel

are unavailable for a hearing on July 16, 2019. Baylor therefore asked Plaintiffs if they would be

opposed to Baylor’s request to reset the hearing date. The parties understand that the Court has

availability for a hearing on July 18 at 2:00 p.m., and both Plaintiffs and Baylor are available for that

date and time. Plaintiffs do not oppose Baylor’s request to reset the July 16 hearing for July 18 at

2:00 p.m. Due to previously planned vacations and schedules of all counsel during the week of July

8, however, the parties are not able to confer until July 17.

        The parties therefore request that the Court reset the hearing for July 18, 2019 at 2:00 p.m.

and extend the deadline for Baylor to file its advisory on outstanding issues with the Court to 5:00




JOINT MOTION TO RESCHEDULE HEARING AND EXTEND ADVISORY DEADLINE                                   PAGE 1
           Case 6:16-cv-00173-RP Document 676 Filed 07/03/19 Page 2 of 3



p.m. on July 17, 2019. Baylor will give Plaintiffs’ counsel a chance to review and provide input to

the advisory before it is filed.

        Since the entry of the Court’s July 1 Order, counsel for the parties have been actively

conferring on this matter. This motion is not brought for purposes of delay.

                                      Respectfully submitted,

WEISBART SPRINGER HAYES LLP                    BRAZIL & DUNN, L.L.P.
212 Lavaca Street, Suite 200                   3303 Northland Dr., Suite 205
Austin, Texas 78701                            Austin, Texas 78731
512.652.5780                                   512.717.9822
512.682.2074 fax                               512.515.9355 (fax)

By:     /s/ Julie A. Springer
        Julie A. Springer                      By:    /s/ Chad W. Dunn
        State Bar No. 18966770                        Chad W. Dunn
        jspringer@wshllp.com                          State Bar No. 24036507
        Sara E. Janes                                 chad@brazilanddunn.com
        State Bar No. 24056551
        sjanes@wshllp.com                      BRAZIL & DUNN, L.L.P.
        Geoffrey D. Weisbart                   K. Scott Brazil
        State Bar No. 21102645                 State Bar No. 02934050
        gweisbart@wshllp.com                   13231 Champion Forest Drive, Suite 460
                                               Houston, Texas 77069
THOMPSON & HORTON LLP                          scott@brazilanddunn.com
Lisa A. Brown
Texas Bar No. 03151470                         DUNNAM & DUNNAM, L.L.P.
Phoenix Tower, Suite 2000                      Jim Dunnam
3200 Southwest Freeway                         State Bar No. 06258010
Houston, Texas 77027-7554                      4125 West Waco Drive
713.554.6741                                   Waco, Texas 76710
713.583.7934 fax                               254.753.6437
lbrown@thompsonhorton.com                      254.753.7434 fax
                                               jimdunnam@dunnamlaw.com
Holly G. McIntush
Texas Bar No. 24065721                         COUNSEL FOR PLAINTIFFS
400 West 15th Street, Suite 1430
Austin, Texas 78701
512.615.2350
512.682.8860 fax
hmcintush@thompsonhorton.com

COUNSEL FOR DEFENDANT
BAYLOR UNIVERSITY



JOINT MOTION TO RESCHEDULE HEARING AND EXTEND ADVISORY DEADLINE                             PAGE 2
         Case 6:16-cv-00173-RP Document 676 Filed 07/03/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing motion was served upon all

counsel of record on July 3, 2019, via the Court’s ECF/CMF electronic service system as follows:

       Mr. Chad W. Dunn (Attorney in Charge)              Via ECF: chad@brazilanddunn.com
       BRAZIL & DUNN, L.L.P.
       3303 Northland Drive, Suite 205
       Austin, Texas 78731

       Mr. K. Scott Brazil                                 Via ECF: scott@brazilanddunn.com
       BRAZIL & DUNN, L.L.P.
       13231 Champion Forest Drive, Suite 460
       Houston, Texas 77069

       Mr. Jim Dunnam                                  Via ECF: jimdunnam@dunnamlaw.com
       DUNNAM & DUNNAM, L.L.P.
       4125 West Waco Drive
       Waco, Texas 76710



                                             /s/ Julie A. Springer
                                             Julie A. Springer




JOINT MOTION TO RESCHEDULE HEARING AND EXTEND ADVISORY DEADLINE                               PAGE 3
